DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a square baler, classified in A01F 15/042.
II. Claims 20-25, drawn to a method for forming a plurality of bales of crop material, classified in A01F 15/046.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus such as one that does not have configuration of two stuffer chutes and stuffer assemblies as required by the apparatus of group I. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different  classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Chad Kyle on June 9, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
An action on the merits of the elected claims 1-19 follows.

Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Specification
The abstract is objected to because it includes the form and legal phraseology often used in patent claims, such as “means” and “said,”. Therefore, the phrases “comprising” should be changed to “including” and “comprises” should be changed to -- includes --. 
Additionally, in line 1 of the abstract, one of the wordings, “square baler comprising” should be deleted.
The disclosure is objected to because of the following informalities:
In paragraph [0028] line 5, “stuffer cutes 28” should read “stuffer chutes 28” and “FISG. 4, 7, and 8” should read “FIGS. 4, 7, and 8.”
Further, paragraph [0037] refers to “the solid line plunger 52 of FIG. 4” and “the dashed line plunger 52 of FIG. 4” in lines 7 and 11-12, respectively, but Figure 4 does not appear to have solid/dashed line plunger 52 labeled.
Appropriate correction is required.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 7, there is no antecedent basis for the limitation, “said section toothed section” in the claim. For the purpose of examination, this limitation is treated as “said second toothed section”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 11-12, 15-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraus et al. (hereinafter “Kraus”) (EP 3 369 306 A1).
Regarding claim 1, Krause discloses a square baler comprising:
a pickup mechanism (22) configured to pick up crop material (32) from a single windrow on the ground (para. 14); and
a rotor (56) configured to receive crop material picked up by said pickup mechanism (22) (fig. 1B),
wherein said rotor comprises a first toothed section, a second toothed section, and an interior auger flighted section located between said first toothed section and said section toothed section (see the annotated drawing #1 below), wherein said rotor is configured to separate crop material into two streams of crop material (see figs. 6-7).




Annotated drawing #1:

    PNG
    media_image1.png
    474
    779
    media_image1.png
    Greyscale


Regarding claim 2, the square baler of claim 1, wherein said interior auger flighted section includes a first set of interior auger flights configured to push crop material in a first direction and a second set of interior auger flights configured to push crop material in a second direction generally opposite the first direction (see the annotated drawing #2 below).






Annotated drawing #2: 

    PNG
    media_image2.png
    343
    388
    media_image2.png
    Greyscale


Regarding claim 3, the square baler of claim 2, wherein said first set of interior auger flights is configured to push crop outwardly toward said first toothed section (see the drawing #2 above, which shows the flight angled toward the first tooth section) and said second set of interior auger flights is configured to push crop outwardly toward said second toothed section(see the drawing #2 above, which shows the flight angled toward the second tooth section).
Regarding claim 6, the square baler of claim 2, wherein said rotor comprises a gap (see the annotated drawing #3 below. Examiner defined a space between two V shaped flights (116) is the gap as claimed) between said first set of interior auger flights (i.e. the left flight 116) and said second set of interior auger flights (i.e. the right flight 116).

Annotated drawing #3:

    PNG
    media_image3.png
    278
    239
    media_image3.png
    Greyscale

Regarding claim 7, the square baler of claim 6, further comprising a stationary separation element (120 is stationary on a rotor shaft, see the annotated drawing #3 above) at least partly received in the gap.
Regarding claim 8, the square baler of claim 7, wherein said separation element (120) has a sharpened edge (see left and right edges of leading edge 120) for cutting crop material that is forced into contact with said separation element by said rotor (Kraus discloses the leading edge 120, and thus the leading edge is capable of cutting crop material that is forced into contact with it).
Regarding claim 11, the square baler of claim 7, further comprising a first stuffer chute (i.e. a left half section of a chute 156) and a second stuffer chute (i.e. a right half section of the chute 156) [see para. 21, which discloses a base wall 156 is acts as a chute and the Examiner interprets the left half section of the chute 156 is the first stuffer (crop is stuffed by the rotor toward the inlet (60) chute, and the right half section of the chute 156 is the second stuffer chute with the separation element (120) being a center plane dividing the sections] for receiving crop from said rotor, wherein said first stuffer chute is generally aligned with said first toothed section and said second stuffer chute is generally aligned with said second toothed section (see fig. 1B).
Regarding claim 12, the square baler of claim 11, Kraus discloses each of the stuffer chutes (left and right half sections of 156 as defined in claim 11 above) has a lower entrance and an upper exit (60), wherein said separation element (120) is position between said lower entrances of said first and second stuffer chutes (see fig. 1B and claim 11 above for the interpretation of the position of a separation element), wherein said separation element is configured to divide crop between said first and second stuffer chutes.
Regarding claim 15, the square baler of claim 12, further comprising a first bale forming chamber (i.e. a chamber where an auger (164b) positioned therein) and a second bale forming chamber (i.e. a chamber where an auger (164a) positioned therein) located proximate the upper exits (60) (fig. 1B) of said first and second stuffer chutes, respectively.
Regarding claim 16, the square baler of claim 15, wherein said first and second bale forming chambers are configured to be fed crop from below said first and second bale forming chambers (see fig. 1B, which shows the chutes 156 is located below the augers (164a and b).
Regarding claim 18, the square baler of claim 15, wherein said first and second bale forming chambers are positioned side-by-side (see 164a and 164b in fig. 2).
Regarding claim 19, the square baler of claim 15, wherein said baler has an in-line configuration with said first and second bale forming chambers (164a and 164b) positioned directly behind said pickup mechanism (22) (see figs. 1A and 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus in view of Bich et al. (hereinafter “Bich”) (US 5,293,730).
Kraus discloses the invention substantially as claimed as set forth above. Kraus does not disclose the rotor further comprises a first set of exterior auger flights and a second set of exterior auger flights, wherein the first toothed section is located between the first set of exterior auger flights and the first set of interior auger flights, and wherein the second toothed section is located between the second set of exterior auger flights and the second set of interior auger flights, wherein the first set of exterior auger flights is configured to push crop inwardly toward the first toothed section, and wherein the second set of exterior auger flights is configured to push crop inwardly toward the second toothed section. Bich teaches a crop gathering system having a pickup device (3) and a rotor (6) having a set of exterior auger flights (12) at each end of the rotor for pushing crop inwardly toward a toothed section (8) (see “consolidate the gathered crop at a central section” in col. 3, lines 23-25). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide each end of the rotor of Kraus with a set of exterior auger flights, as taught by Bich, in order to gather crop inwardly toward a central section, thus minimize crop from dropping out of both ends of the rotor.
By modifying the rotor of Kraus to include exterior auger flights at each end of the rotor, modified Kraus discloses the claimed “ first set of exterior auger flights and a second set of exterior auger flights, wherein the first toothed section is located between the first set of exterior auger flights and the first set of interior auger flights, and wherein the second toothed section is located between the second set of exterior auger flights and the second set of interior auger flights, wherein the first set of exterior auger flights is configured to push crop inwardly toward the first toothed section, and wherein the second set of exterior auger flights is configured to push crop inwardly toward the second toothed section”.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kraus in view of Verhaeghe O.M. et al. (hereinafter “Verhaeghe”) (US 8,627,766).
Regarding claim 13, Kraus discloses the stuffer chutes as set forth above. Kraus does not disclose the type of chute having the lower entrance wider than the upper exit, and wherein a ratio of a width of the lower entrance to a width of the upper exit is at least 1.1:1 and not more than 2.5:1.
Verhaeghe discloses a square baler comprising a chute (20) having a lower entrance adjacent to a rotor wider than an upper exit adjacent to a forming chamber (fig. 2), wherein a ratio of a width of the lower entrance to a width of the upper exit is at least 1.1:1 (see fig. 2). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Kraus with the chute having the lower entrance wider than the upper exit, and wherein a ratio of a width of the lower entrance to a width of the upper exit is at least 1.1:1, as taught by Verhaeghe, in order to pre-compress the crop as it moves toward a forming chamber. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kraus in view of Webb et al. (hereinafter “Webb”) (US 4,656,938).
Kraus discloses the chutes as set forth above. Kraus does not disclose the type of chutes including stuffer assemblies configured to push crop upwardly through the chute. Webb teaches a baler (col. 1, line 8) having a type of chute including packer assemblies (fig. 3) and stuffer assemblies (fig. 4) for pushing crop upwardly through the chute toward a bale forming chamber. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the chute of Kraus with the type of chute including packer assemblies and stuffer assemblies, as taught by Webb, for pushing crop upwardly through the chute toward a bale forming chamber more effectively.
 
Claims 1-3, 6-8, 11-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Farm Show Magazine (hereinafter “Farm Show”) (cited in the IDS) in view of Kraus.
Regarding claim 1, Farm Show discloses a square baler (see page 1) comprising:
a pickup mechanism (see “picked up” on page 1) configured to pick up crop material  from a single windrow on the ground (see the photo on page 1).
Farm Show discloses crop material is picked up and then the inflow crop material is separated into two separate chambers (see page 1). Farm Show does not expressly disclose the inflow crop material is separated by a rotor configured to receive crop material picked up by the pickup mechanism, wherein said rotor comprises a first toothed section, a second toothed section, and an interior auger flighted section located between said first toothed section and said section toothed section, and wherein said rotor is configured to separate crop material into two streams of crop material. Kraus can be applied to teach a square baler comprising: a pickup mechanism (22) configured to pick up crop material (32) from a single windrow on the ground (para. 14); and a rotor (56) configured to receive crop material picked up by said pickup mechanism (22) (fig. 1B), wherein said rotor comprises a first toothed section, a second toothed section, and an interior auger flighted section located between said first toothed section and said section toothed section (see the annotated drawing #1 above), wherein said rotor is configured to separate crop material into two streams of crop material (see figs. 6-7) into two baling chambers (164a and 164b). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Farm Show with a rotor comprises a first toothed section, a second toothed section, and an interior auger flighted section located between said first toothed section and said section toothed section, and wherein said rotor is configured to separate crop material into two streams of crop material, as taught by Kraus, in order to direct the inflow crop material into two separated chambers more effectively. 
Regarding claim 2, the square baler of claim 1, modified Farm Show discloses wherein said interior auger flighted section includes a first set of interior auger flights configured to push crop material in a first direction and a second set of interior auger flights configured to push crop material in a second direction generally opposite the first direction (see the annotated drawing #2 above).
Regarding claim 3, the square baler of claim 2, modified Farm Show discloses wherein said first set of interior auger flights is configured to push crop outwardly toward said first toothed section (see the drawing #2 above, which shows the flight angled toward the first tooth section) and said second set of interior auger flights is configured to push crop outwardly toward said second toothed section(see the drawing #2 above, which shows the flight angled toward the second tooth section).
Regarding claim 6, the square baler of claim 2, modified Farm Show discloses wherein said rotor comprises a gap (see the annotated drawing #3 above. Examiner defined a space between two V shaped flights (116) is the gap as claimed) between said first set of interior auger flights (i.e. the left flight 116) and said second set of interior auger flights (i.e. the right flight 116).
Regarding claim 7, the square baler of claim 6, modified Farm Show discloses further comprising a stationary separation element (120 of Kraus is stationary on a rotor shaft, see the annotated drawing #3 above) at least partly received in the gap.
Regarding claim 8, the square baler of claim 7, modified Farm Show discloses wherein said separation element (120 of Kraus) has a sharpened edge (see left and right edges of leading edge 120) for cutting crop material that is forced into contact with said separation element by said rotor (Kraus discloses the leading edge 120, and thus the leading edge is capable of cutting crop material that is forced into contact with it).
Regarding claim 11, the square baler of claim 7, Farm Show discloses further comprising a first stuffer chute and a second stuffer chute (see “gathering forks pull material into both baling chamber” on page 1 of Farm Show).
Regarding claim 12, the square baler of claim 11, as set forth above, modified Farm Show discloses each of the stuffer chutes has a lower entrance (i.e. near the rotor) and an upper exit (i.e. at a bottom of the baling chambers), wherein said separation element (120 of Kraus) is at a center of the rotor, and thus it is positioned between said lower entrances of said first and second stuffer chutes. 
Regarding claim 14, the square baler of claim 12, Farm Show discloses stuffer assemblies (see “gathering forks” on page 1 of Farm Show) configured to push crop upwardly through the chutes.
Regarding claim 15, the square baler of claim 12, Farm Shows discloses further comprising a first bale forming chamber and a second bale forming chamber (see “two separated chambers” on page 1 of Farm Show) located proximate the upper exits of said first and second stuffer chutes, respectively.
Regarding claim 16, the square baler of claim 15, Farm Shows discloses wherein said first and second bale forming chambers are configured to be fed crop from below said first and second bale forming chambers (see the photos on page 1 of Farm Show).
Regarding claim 17, the square baler of claim 16, Farm Show discloses further comprising first and second plungers (see “plungers” on page 1 of Farm Show) configured to compress crop material into bales within said first and second bale forming chambers, respectively.
Regarding claim 18, the square baler of claim 15, Farm Shows discloses wherein said first and second bale forming chambers are positioned side-by-side (see the photos on page 1 of Farm Show).
Regarding claim 19, the square baler of claim 15, Farm Shows discloses wherein said baler has an in-line configuration with said first and second bale forming chambers positioned directly behind said pickup mechanism (see the photos on page 1 of Farm Show).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Farm Show Magazine and Kraus, in further view of Bich et al. (hereinafter “Bich”) (US 5,293,730).
Modified Farm Show discloses the rotor as set forth above. Modified Farm Show does not disclose the rotor further comprises a first set of exterior auger flights and a second set of exterior auger flights, wherein the first toothed section is located between the first set of exterior auger flights and the first set of interior auger flights, and wherein the second toothed section is located between the second set of exterior auger flights and the second set of interior auger flights, wherein the first set of exterior auger flights is configured to push crop inwardly toward the first toothed section, and wherein the second set of exterior auger flights is configured to push crop inwardly toward the second toothed section. Bich teaches a crop gathering system having a pickup device (3) and a rotor (6) having a set of exterior auger flights (12) at each end of the rotor for pushing crop inwardly toward a toothed section (8) (see “consolidate the gathered crop at a central section” in col. 3, lines 23-25). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide each end of the rotor of Farm Show with a set of exterior auger flights, as taught by Bich, in order to gather crop inwardly toward a central section, thus minimize crop from dropping out of both ends of the rotor.
By modifying the rotor of Farm Show to include exterior auger flights at each end of the rotor, modified Farm Show discloses the claimed “ first set of exterior auger flights and a second set of exterior auger flights, wherein the first toothed section is located between the first set of exterior auger flights and the first set of interior auger flights, and wherein the second toothed section is located between the second set of exterior auger flights and the second set of interior auger flights, wherein the first set of exterior auger flights is configured to push crop inwardly toward the first toothed section, and wherein the second set of exterior auger flights is configured to push crop inwardly toward the second toothed section”.


Allowable Subject Matter
Claims 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show balers having pick up device including a rotor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725  
June 14, 2022